DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on May 01, 2020. Claims 1-20 are pending and examined herein.
Objection to Claims
2.	As per claims 7 and 19, they are objected to because they recite "a retailer computing device operated a retailer employee" which is grammatically incorrect. The Examiner suggests retailer computing device operated a retailer employee. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	Claims 7, 15-16, and 19 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
	As per claims 7 and 19, they recite "wherein the user interface device comprises one of: [...] a customer owned computing device and wherein the user interface is provided by a website of the retailer; and a customer owned computing device having a retailer application installed thereon and providing the user interface when executed". However, the claim is indefinite due to the underlined recitation because the Examiner was unable to ascertain whether the Applicant is further describing type of interface device(s) or interface(s)? For the purposes of examination the Examiner will interpret this limitation as interface device(s). Appropriate explanation and/or correction is/are required.
	As per claim 15, it recites The Examiner suggests "wherein the membership processing control circuit is configured to communicate with the financial institution server via the interface and via the interface display to the customer whether the customer is eligible for a credit offer." Appropriate explanation and/or correction is/are required.
As per claim 16, it is rejected for failing to cure the one or more deficiencies of claim 15.  
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-16 are a system; and claims 17-20 are a method. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. 
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1 and 17 (taking recitation of claim 1 as representative as claim 17 recites substantially similar subject matter) is as follows: (a) a membership processing […] applications for membership and credit with the retailer, the retailer offering memberships allowing customers to be able to purchase products and receive benefits pertaining to membership; a [...] coupled to the membership processing [...] and configured to obtain an image of the customer and [...] data from a customer identification card for [...] population into an [...] membership application; a user [...] comprising a [...] and an input device coupled to the membership processing [...], wherein the user [...] is configured to facilitate an application process; and a retailer [...] coupled to the membership processing [...] and configured to communicate with a financial institution [...] configured to process an [...] credit application received from the membership processing [...], wherein the user [...] is configured to: prompt the customer to pose for the [...] to obtain the image of the customer; prompt the customer to present the customer identification card to the image [...] for [...]capturing of customer data from the customer identification card; and prompt the customer to input additional data for the [...] credit application; wherein the membership processing [...] is configured to: receive, from the [...], the 
	Further, dependent claims 3-6, 12-16, and 20 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For example, when one or more dependent claims recite(s) abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and step 2B inquires as set forth below. For instance, abstract recitation per claims 3-6, 12-16, and 20 is as follows:
- as per claims 3 and 20, wherein the customer identification card comprises a government issued card.
- as per claim 4, wherein the government issued card comprising one of a driver’s license and a passport.
- as per claim 5, wherein a jurisdiction corresponding to a location of the membership application process includes a restriction limiting rights in [...] data from the government issued card, and wherein the user [...] is configured to output for [...] instructions to a user in order to 
- as per claim 6, wherein the customer identification card comprises a business card of the customer. 
- as per claim 12, wherein the membership processing […] is configured to initiate a membership application process upon one of a customer […], and a customer indicating an intent to apply for a membership.
- as per claim 13, wherein the membership processing […] is configured to prompt the customer to indicate […] whether the membership is to be a personal membership or a business membership.
- as per claim 14, wherein the membership processing [...] is configured to prompt the customer via the user [...] to present a business card to the [...] for [...] capturing of customer business information.
- as per claim 15, wherein the membership processing [...] is configured to communicate with the financial institution [...] via the [...] to indicate whether the customer is eligible for a credit offer.
- as per claim 16, wherein the membership processing [...] is configured to, in response to the customer indicating an interest in the credit offer, populate the [...] credit application and transmit the [...] credit application the financial institution [...]. 
abstract recitation, the claims recite an abstract idea of processing applications for membership and credit allowing customers to be able to purchase products and receive benefits pertaining to membership by obtaining and processing data associated with the customer which is certain methods of organizing human activity and mental processes. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C. Additionally note Dealertrack Inc. v Huber; LendingTree v. Zillow; and CREDIT ACCEPTANCE CORP v. WESTLAKE SERVICES.
	The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and pen & paper or manual processing. Further, see MPEP 2106.04(a)(2) III. A-D. The Examiner notes that applications for membership and credit can be processed manually but for the additional elements as analyzed further under prong two and step 2B analysis below.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are [...] control circuit configured to process [...]; a capture device coupled to the membership processing control circuit and configured to obtain an image of the customer and electronically scan data from a customer identification card for automatic population into an electronic membership application; a user interface device comprising a display and an input device coupled to the membership processing control circuit [...]; a retailer server coupled to the membership processing control circuit and configured to communicate with a financial institution server configured to process an electronic credit application received from the membership processing control circuit; wherein the user interface device is configured to [... obtain user data]; wherein the membership processing control circuit is configured to [... receive and process obtained user data to populate and process membership application; and transmit, process, and display approved credit application in partnership with financial institution] (claims 1 and 17); a reader comprising one or both of a radio frequency identification (RFID) and near field communication (NFC) reader configured to read the data from the customer identification claims 2 and 18); wherein the user interface device comprises one of: a retailer computing device operated a retailer employee; a self service kiosk operated the customer; a customer owned mobile computing device; a customer owned computing device and wherein the user interface is provided by a website of the retailer; and a customer owned computing device having a retailer application installed thereon and providing the user interface when executed (claims 7 and 19);  the capture device is contained within a device separate and remote from the membership processing control circuit (claim 8); wherein the capture device is integrated into a device containing the membership processing control circuit (claim 9); wherein the membership processing control circuit is configured to output signaling to cause a membership card to be encoded for the customer (claim 10); wherein the membership processing control circuit is configured to cause the display of instructions for the customer on the user interface device to retrieve the membership card having been printed (claim 11); the membership processing control circuit is configured to initiate a membership application process upon one of a customer scanning a code using the capture device (claim 12). Remaining claims, namely 3-6, 13-16, and 20,  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Fig. 1 and its associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of processing RecogniCorp) [similarly here user's data is obtained for processing of applications]. Further, the processor analyzes captured and transmits the customer data to process customer's captured information. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is indicating an acceptance and terms of a credit offer based on the electronic credit application; and output to the user interface device an approval of the electronic membership application and the credit offer and the terms for presentation to the customer and membership card based on processing of membership and credit applications using information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as electronic or digital, and network based communication environment e.g. Internet and/or NFC, i.e. generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).
viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of processing applications for membership and credit allowing customers to be able to purchase products and receive benefits pertaining to membership by obtaining and processing data associated with the customer which is certain methods of organizing human activity and mental processes (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional certain methods of organizing human activity and mental processes - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface or printing, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	Pre-solution activity: (i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); 
	(ii) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53; and
RecogniCorp) [similarly here user's data is received for processing of applications which is transmitted over network to process at least one of the application to a financial institution server].

	Post-solution activity: (i) see MPEP 2106.05(g) An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.
	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here as a post solution membership card is printed, and approval of membership and credit offer with terms is displayed via interface].
	
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
1.	The Examiner provides citation to one or more of the court decisions and/or publication(s) as noting the well-understood, routine, conventional nature of automatically filing or automatically populating field of electronic/digital application/form/document as follows:
- electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental 
- Pub. No.: 2002/0156846 "M. Pennell, A. Martin, Method and apparatus for automatic form filling, International Application No. PCT/US0042073, filed on Nov. 9, 2000 describes a software application intended for use with or integration into a conventional web browser application that automatically populates the fields of a web-based form with the required user data. The described software application gains knowledge of the form's fields and the expected contents by analyzing the underlying code for the page received by the browser from the visited web site, generally HTML or XML code, or the like. Embodiments of the software application in both distributed and client-based implementations are described."
- Pub. No.: US 2006/0026140 [0347] "The system may be used to auto-populate an electronic document that corresponds to a paper form. A user scans in some text or a barcode that uniquely identifies the paper form. The scanner communicates the identity of the form and information identifying the user to a nearby computer. The nearby computer has an Internet connection. The nearby computer can access a first database of forms and a second database having information about the user of the scanner (such as a service provider's subscriber information database). The nearby computer accesses an electronic version of the paper form from the first database and auto-populates the fields of the form from the user's information obtained from the second database. The nearby computer then emails the completed form to the intended recipient. Alternatively, the computer could print the completed form on a nearby printer."; [0347]; [0349]; [0363] note "the user could provide the service provider with information that the service provider can use to automatically fill out online subscription info (such as registering for the free NY Times account); etc."
- Pub. No.: US 2008/0098292 [0004] "The invention is directed to a system and method for automatic population of a form with data from an identification document. The system has a computer and identification document reader or card scanner coupled to the computer. The card scanner is operable to read machine-readable indicia (e.g., magnetic stripe, bar codes, smart card) from one or more identification documents (e.g., driver's licenses, credit cards, Government issued IDs such as Military IDs, passports and the like). The system stores at least one population definition that maps at least one form field to an identification document field. At least one machine readable indicia is read from the identification document, the machine readable indicia representing at least one field from the identification document. The invention verifies the authenticity of the identification document and at least one identification document field is populated into the appropriate form field based on the population definition."
- Pub. No.: US 2012/0158584 [0005] "One conventional approach to alleviating the burden on the consumer involves a toolbar plug-in application for web browsers. Conventional toolbar applications are used to automatically populate web forms, such as a web form for receiving payment and consumer information for completing an online purchase, with stored information."
- Pub. No.: US 2016/0019439 note [0029] "The metadata may be used to autofill a form that is being used to add the card to the digital wallet application module of the user. Autofilling a form includes any process or method to populate data entry requirements on a form or other online document with expected entries based on stored or supplied information without requiring an input from a user."
- Pub. No.: US2016/0132970 [0298]  "the information can be entered manually or automatically using an auto-fill function as is well known in the art."; [0312]

- Pub. No.: US2021/0064725 [0079] "In one embodiment, upon the completion of any application (or at any point during the filling out of the application) the user would be prompted to securely store the provided information which would then generate the autofill formatted ID information as shown at 502, where it is then stored in their digital wallet as a secure pass to make prefilling this information faster in the future."

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 1-3, 7-9, 12, and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over PONTIOUS (Pub. No.: US 2015/0248691), in view of Hirai et al. (Pub. No.: US 2016/0381250) referred to hereinafter as Hirai, in view of Sanchez et al. (Pub. No.: US 2015/0242839) referred to hereinafter ad Sanchez.
As per claims 1 and 17 (limitations of claim 17 are incorporated in claim 1, accordingly taking recitation of claim 1 as representative) Pontious discloses a system for membership application with a retailer, the system comprising: (a) a membership processing control circuit configured to process applications for membership and credit with the retailer, the retailer offering memberships allowing customers to be able to purchase products and receive benefits pertaining to membership (see Fig. 1 and its associated disclosure; [0023] note “loyalty form program populator 135  and a credit account form populator 140”; [0024] note “depicts the driver's license parser l00 coupled with, via wire and/or wirelessly, the bar code scanner 185 and the client 155. In one embodiment, the client 155 includes a point of service (POS) station 160. The client 155 controls the fom1s that are filled out. While the discussion herein is focused on populating loyalty program forms and credit account application forms”; [0034] note “loyalty program savings offer generator 175 is configured for, if the customer profile is determined to be valid, and based upon the customer profile of the customer, generating a loyalty program savings offer for  the customer”);
(b) Pontious discloses a capture device coupled to the membership processing control circuit and configured to […] and electronically scan data from a customer identification card for automatic population into an electronic membership application (see [0024]-[0025]);

(d) Pontious discloses a retailer server coupled to the membership processing control circuit […] (see Figs. 1-3 and their associated disclosure; [0024]-[0025]; [0028] note “located external to the driver's license parser 100, such as at a server 190. In one embodiment, the server 190 is optionally coupled with the driver's license parser 100 and/or the client 155 via wire and/or wirelessly. In one embodiment, a business entity controls the server 210. The server 210, in one embodiment, is capable of uploading updates to the driver's license parser 100”; [0045]-[0047])

(e) Pontious discloses wherein the user interface device is configured to (see Figs. 1-2, 4, and their associated disclosure): (e2) prompt the customer to present the customer identification card to the image capture device for automatic capturing of customer data from the customer identification card (see Figs. 1-2 and their associated disclosure; [0021] note “The following is a high-level non-limiting example of embodiments. A fishing store located in Montana asks Fred if he would like to be considered for their loyalty program. Fred decides that he would like to receive the member benefits of a loyalty program. The store clerk takes Fred's driver's license and scans the bar code. The driver's license parser described herein will determine if the information appearing on the bar code of Fred's driver's license fits within the restrictions dictated by the fishing store. In order to offer the loyalty card for the loyalty program, the fishing store's only restriction is that the residence of the customer who receives  the loyalty card must be in the state of Montana.”; [0024]-[0025]); and

(f2) Pontious discloses populate the electronic membership application and the electronic credit application with the customer data […] (see Figs. 1-2 and their associated disclosure; [0021]; [0024]);
(f3) Pontious discloses process the electronic membership application (see Figs. 1-2, 4, and their associated disclosure; [0021]; [0030]; [0034]-[0035]; [0045]-[0047]);
 (f6) Pontious discloses output to the user interface device an approval of the electronic membership application […] (see Figs. 1-2, 4, and their associated disclosure; [0030]; [0034]-[0035]; [0045]-[0047]).
As per limitations (b*), (e1), and (f1*) as set forth below, Pontious suggests auto-populating application forms, such as loyalty and credit, by scanning customer data from his/her driver’s license which typically comprises a photo of the customer, see at least Pontious Figs. 1, 2, and their associated disclosure, however Pontious expressly does not teach (b*) […] obtain an image of the customer […]; (e1) prompt the customer to pose for the capture device to obtain the image of the customer; (f1*) […] the image of the customer […].
Hirai teaches (b*) […] obtain an image of the customer […]; (e1) prompt the customer to pose for the capture device to obtain the image of the customer; (f1*) […] the image of the customer […] (see Figs. 4B, 13, and their associated disclosure; [0063]-[0065]);
Motivation to modify would be to incorporate additional information or data about the customer as part of the application or enrollment process such that it can be utilized for authentication of the customer, see at least [0059]-[0060] and [0101].
As per limitations (d*), (e3), (f2*), (f4), (f5), and (f6*) both Pontious suggests, see at least Pontious suggests see Fig. 1 note “140”; Figs. 1, 2, and their associated disclosure, and SSN per para. [0019] as it may suggest additional information; and Hirai suggests, see at least Hirai Figs. 1-5 and their associated disclosure - automated application processing by obtaining user information and establishing communication with plurality of network communication based computing devices. However Pontious in view of Hirai expressly does not teach (d*) […] and configured to communicate with a financial institution server configured to process an electronic credit application received from the membership processing control circuit; (e3) prompt the customer to input additional data for the electronic credit application; (f2*) […] and the additional data; (f4) however transmit the electronic credit application to the financial institution server via the retailer server; (f5) receive data from the financial institution server via the retailer server indicating an acceptance and terms of a credit offer based on the electronic credit application; and (f6*) […] and the credit offer and the terms for presentation to the customer.
Sanchez teaches (d*) […] and configured to communicate with a financial institution server configured to process an electronic credit application received from the membership processing control circuit (see Figs. 1, 3-4, and their associated disclosure; [0051]-[0052]; [0059]-[0060]); 

(f4) Sanchez teaches transmit the electronic credit application to the financial institution server via the retailer server (see Figs. 1, 3-4, and their associated disclosure; [0073] note “In block 326, the credit application can be transmitted from the consumer mobile device 120 to the sever 106 and/or the financial insti-tution system 124 for processing. For example, the instant issuance module 228 can transmit the credit application to the merchant system 112, a financial institution system 124 (e.g., a credit card issuing bank), the server transaction processing system 106, or another third-party processor either directly or via the server transaction processing system 106 where the credit application is processed.”);
(f5) Sanchez teaches receive data from the financial institution server via the retailer server indicating an acceptance and terms of a credit offer based on the electronic credit application (see Figs. 1, 3-4, and their associated disclosure; [0051]-[0052]; [0059] note “An approval or denial of a credit account and credit card associated with the credit card application along with any new account number and account details (if the application is approved) may then be output [0075]-[0078]); and
(f6*) Sanchez teaches output to the user interface device an approval of […] and the credit offer and the terms for presentation to the customer (see [0059] note “an issuer or financial institution system, such as 124, may host a credit card application pro-cessing program, Such as 155, or module to facilitate the evaluation, approval and or denial of a received credit card application from a consumer via the mobile device (120(1). In certain example embodiments, a credit card application may be routed to an issuer or financial institution system, Such as 124, via a Suitable transaction network (e.g., a debit network, a credit network, etc.), and the issuer or financial institution system, such as 124, may evaluate the credit card application via the credit card application processing program, Such as 155, or module. An approval or denial of a credit account and credit card associated with the credit card application along with any new account number and account details (if the application is approved) may then be output for communica-tion to the consumer mobile device 120(1). The consumer via the mobile device 120(1) may then institute a purchase trans-action using the new account information for the approved credit account”; [0066]-[0067] and [0077]-[0078]).
Therefore (as per limitations (d*), (e3), (f2*), (f4), (f5), and (f6*)) it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai’s Motivation to modify would be to facilitate and provide an incentive for a current purchase transaction by processing a credit application immediately, see at least [0066]-[0067] and [0077]-[0078].
As per claims 2 and 18, Pontious in view of Hirai and Sanchez teaches the claim limitations of claims 1 and 17 respectively. Pontious teaches wherein the capture device comprises one or more of: a reader comprising one or both of a radio frequency identification (RFID) and near field communication (NFC) reader configured to read the data from the customer identification card for automatic population into the electronic membership application; and an image capture device (see Figs. 1-2 and their associated disclosure; [0024]-[0025]; additionally note Hirai’s teachings per limitations (b*), (e1), and (f1*) as set forth above for claim 1).
As per claims 3 and 20, Pontious in view of Hirai and Sanchez teaches the claim limitations of claims 1 and 17 respectively. Pontious teaches wherein the customer identification card comprises a government issued card (see [0017]).
As per claims 7 and 19, Pontious in view of Hirai and Sanchez teaches the claim limitations of claims 1 and 17 respectively. Pontious teaches wherein the user interface device comprises one of: a retailer computing device operated a retailer employee (see [0018]; [0024]-[0025]; [0030]);
a self-service kiosk operated the customer (see [0024]; [0025]);
a customer owned mobile computing device (see [0024]);

Pontious suggests [0018]; [0024]-[0025], nevertheless in view of compact prosecution the Examiner notes that Pontious in view of Hirai expressly does not teach a customer owned computing device having a retailer application installed thereon and providing the user interface when executed. 
Sanchez teaches a customer owned computing device having a retailer application installed thereon and providing the user interface when executed (see [0038]; [0067]-[0070]; [0080]-[0081]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai’s foregoing suggestions in view of Sanchez’s teachings pertaining to using a merchant or retailer commerce application this would be a simple substitution of one known method such as accessing a website to apply for membership with another of using a merchant retail app downloaded or installed on customer mobile to carry out the same process of enrolling in membership. Further, motivation to modify would be to initiate application process via customer’s own mobile device having a mobile commerce application downloaded thereon to immediately process a credit application, see at least Sanchez [0066]-[0067] and [0077]-[0078].
As per claim 8, Pontious in view of Hirai and Sanchez teaches the claim limitations of claim 1. Pontious teaches wherein the capture device is contained within a device separate and remote from the membership processing control circuit (see [0024]-[0026]).
As per claim 9, Pontious in view of Hirai and Sanchez teaches the claim limitations of claims 1 and 17 respectively. Pontious teaches wherein the capture device is integrated into a device containing the membership processing control circuit (see Fig. 1 and its associated disclosure; [0024]-[0025]).
As per claim 12, Pontious in view of Hirai and Sanchez teaches the claim limitations of claim 1. Pontious suggests see Figs. 1, 3, and their associated disclosure and Hirai suggests Fig. 4A and its associated disclosure; [0053], i.e. both suggest loyalty and membership applications, however Pontious in view of Hirai expressly does not teach wherein the membership processing control circuit is configured to initiate a membership application process upon one of a customer scanning a code using the capture device, and a customer indicating an intent to apply for a membership wherein the membership processing control circuit is configured to initiate a membership application process upon one of a customer scanning a code using the capture device, and a customer indicating an intent to apply for a membership. 
Sanchez teaches wherein the membership processing control circuit is configured to initiate a membership application process upon one of a customer scanning a code using the capture device, and a customer indicating an intent to apply for a membership wherein the membership processing control circuit is configured to initiate a membership application process upon one of a customer scanning a code using the capture device, and a customer indicating an intent to apply for a membership (see Fig. 4 and its associated disclosure; [0057]; [0078]-[0083]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai’s foregoing suggestions in view of Sanchez’s teachings pertaining to initiating one or more types of application such as loyalty membership Motivation to modify would be to initiate application process for a particular type of registration or enrollment such as loyalty membership and/or credit, digitally or electronically, see at least Sanchez [0057], [0078], [0082], which can also be filled out automatically using scanned customer ID to increase efficiency in filling out such applications, see at least Pontious [0020]-[0021].
As per claim 15, Pontious in view of Hirai and Sanchez teaches the claim limitations of claim 1. Pontious teaches wherein the membership processing control circuit is configured to communicate with the financial institution server via the interface to indicate whether the customer is eligible for a credit offer (see Figs. 1-2 and their associated disclosure; [0020]-[0021]).
As per claim 16, Pontious in view of Hirai and Sanchez teaches the claim limitations of claim 1. Pontious teaches wherein the membership processing control circuit is configured to, in response to the customer indicating an interest in the credit offer, populate the electronic credit application and transmit the electronic credit application the financial institution server (see Fig. 3 and its associated disclosure; [0024]; [0028]; [0031]; [0033]). 
6.	Claims 4 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over PONTIOUS  in view of Hirai, in view of Sanchez in view of Doan et al. (Pub. No.: US 2009/0283582) referred to hereinafter as Doan.
As per claim 4, Pontious in view of Hirai and Sanchez teaches the claim limitations of claim 1. Pontious teaches wherein the government issued card comprising one of a driver’s license […] (see [0017]).
Pontious in view of Hirai and Sanchez expressly does not teach […] and a passport. 
Doan teaches […] and a passport (see [0005]; [0011]; [0026]). 
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai and Sanchez in view of Doan’s teachings pertaining to using a particular type of ID. Motivation would be to populate the digital or electronic credit and/or loyalty application(s) using a particular type of identification card comprising information associated with the customer, see at least Doan [0005].
As per claim 10, Pontious in view of Hirai and Sanchez teaches the claim limitations of claim 1. Pontious suggest processing loyalty application see [0020]-[0021], however Pontious in view of Hirai and Sanchez expressly does not teach wherein the membership processing control circuit is configured to output signaling to cause a membership card to be encoded for the customer. Doan teaches wherein the membership processing control circuit is configured to output signaling to cause a membership card to be encoded for the customer (see [0012]; [0035]-[0038]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai and Sanchez in view of Doan’s teachings pertaining to issuing an encoded membership card. Motivation would be to provide a convenient and quick method of establishing membership in the program, see at least Doan [0003], and to establish a customer specific account associated with a card through which business analytics can be gathered, see [0002] and [0012].
As per claim 11, Pontious in view of Hirai, Sanchez, and Doan teaches the claim limitations of claim 10. Pontious suggest processing loyalty application see [0020]-[0021], however Pontious in view of Hirai and Sanchez expressly does not teach wherein the membership processing control circuit is configured to cause the display of instructions for the customer on the user interface device to retrieve the membership card having been printed. Doan teaches wherein the membership processing control circuit is configured to cause the display of instructions for the customer on the user interface device to retrieve the membership card having been printed (see [0012]; [0019]; [0035]-[0038] – thus an employee may instruct, display instructions, and/or provide the printed membership card to customer or patron).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai, Sanchez, and Doan in view of Doan’s teachings pertaining to issuing an encoded membership card. Motivation would be to provide a convenient and quick method of establishing membership in the program, see at least Doan [0003], and to establish a customer specific account associated with a card through which business analytics can be gathered, see [0002] and [0012].
7.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over PONTIOUS in view of Hirai, in view of Sanchez in view of NPL by Donna Cipolloni, "Reminder: Photocopying military, government IDs illegal", Sep 7, 2017, NAS Patuxent River Public Affairs, https://www.dcmilitary.com/tester/news/local/reminder-photocopying-military-government-ids-illegal/article_9bb1237c-9070-57d8-9c4a-a2be6ed6dddb.html (referred to hereinafter as Cipolloni).
As per claim 5, Pontious in view of Hirai and Sanchez teaches the claim limitations of claim 3. Pontious teaches […] and wherein the user interface device is configured to output for 
Pontious suggests prompting for user ID and location based restrictions, see at least Pontious [0021] and [0024], however Pontious in view of Hirai and Sanchez expressly does not teach wherein a jurisdiction corresponding to a location of the membership application process includes a restriction limiting rights in electronically scanning data from the government issued card […] in order to comply with the restriction […]. Cipolloni teaches wherein a jurisdiction corresponding to a location of the membership application process includes a restriction limiting rights in electronically scanning data from the government issued card […] in order to comply with the restriction […] (see page 1 first paragraph note “Not only is it unwise to photocopy military and government IDs or common access cards (CAC), it’s actually illegal under Title 18, U.S. Code Part I, Chapter 33, Section 701, and is punishable by fine and imprisonment”; page 1 last paragraph note “While a commercial business may ask to see a government ID as a form of identification, they may not duplicate it in any shape or form. If copying a photo ID is a necessity, it is recommended that personnel provide their state-issued driver’s license or some other form of photo identification as an alternative.”)
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai and Sanchez in view of Cipolloni’s teachings pertaining to communicating restrictions with government ID usage. Motivation to modify would be to clearly communicate to the customer or make them aware of government regulations prior to obtaining a government issued identifier for scanning user’s information to auto-populate a .
8.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over PONTIOUS  in view of Hirai, in view of Sanchez in view of King et al. (Pub. No.: US 2006/0026140) referred to hereinafter as King.
As per claim 6, Pontious in view of Hirai and Sanchez teaches the claim limitations of claim 1. Pontious suggests different type of customer or user IDs, see at least Pontious [0017], however Pontious in view of Hirai and Sanchez expressly does not teach wherein the customer identification card comprises a business card of the customer. King teaches wherein the customer identification card comprises a business card of the customer (see [0349].)
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai and Sanchez in view of King’s teachings pertaining to using a particular type of ID, namely business card. Motivation would be to populate the digital or electronic credit and/or loyalty application(s) using a particular type of identification card comprising particular type of information associated with the customer such as business, see at least King [0349].
9.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over PONTIOUS  in view of Hirai, in view of Sanchez in view of Field et al. (Patent No.: US 8,459,562) referred to hereinafter as Field.
As per claim 13, Pontious in view of Hirai and Sanchez teaches the claim limitations of claim 1. Pontious suggest processing loyalty application see [0020]-[0021], however Pontious in view of Hirai and Sanchez expressly does not teach wherein the membership processing 
Field teaches wherein the membership processing control circuit is configured to prompt the customer to indicate on the user interface device whether the membership is to be a personal membership or a business membership (see col 2 line 53 – col 3 line 5; col 3 lines 53-59 note “particular cards may have Sub-categories associated with it. For example, a card or device may have associated with the following types or categories of accounts: personal, business expense, Small business, fuel/ transportation, charity, entertainment, food, children, or any other type or category of account that a user may designate or desire to utilize and implement”; col 6 line 39 – col 7 line 2; col 13 line 55-col 14 line 19).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai and Sanchez in view of Field’s teachings pertaining to designating an account as personal or business when prompted. Motivation would be to designate one or more user account’s as either or personal or business such that expenses can be organized in appropriate account, see at least Fields col 13 line 55-col 14 line 19.
10.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over PONTIOUS in view of Hirai, in view of Sanchez in view of Field, in view of King.
As per claim 14. Pontious in view of Hirai, Sanchez, and Field teaches the claim limitations of claim 13. Pontious suggests different type of customer or user IDs, see at least Pontious [0017], however Pontious in view of Hirai, Sanchez, and Field expressly does not teach wherein the membership processing control circuit is configured to prompt the customer via the user interface device to present a business card to the capture device for automatic capturing of customer business information. King teaches wherein the membership processing 
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Pontious in view Hirai and Sanchez in view of King’s teachings pertaining to using a particular type of ID, namely business card. Motivation would be to populate the digital or electronic credit and/or loyalty application(s) using a particular type of identification card comprising particular type of information associated with the customer such as business, see at least King [0349].
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
i.	Pub. No.: US 2013/0204720 - this publication could have been relied upon as the Primary reference.
ii. 	Pub. No.: US 2019/0057412: [0012] "Merchants provide loyalty programs to consumers to encourage loyalty of the consumers to the particular merchants. In connection therewith, the merchants often enroll the consumers to loyalty accounts for the loyalty programs through kiosks, point-of-sale (POS) terminals, and other devices at physical locations of the merchants, or through associated web applications (e.g., websites, etc.) The consumers then, in order to enroll for the loyalty accounts, fill out applications (e.g., electronic forms, etc.) with the merchants, where the applications rely on personal identifying information associated with the consumers, such as, for example, the consumers' names, addresses, phone numbers, dates of birth, social security numbers, payment account credentials, etc. Uniquely, in connection with such enrollment, the systems and methods herein permit the consumers to provide the personal identifying information to the merchants (as required for enrolment in various loyalty programs) via interaction between virtual wallet applications associated with the consumers and corresponding virtual wallet platforms. In particular, when enrolling a consumer for a loyalty account, a merchant calls or otherwise invokes an application programming interface (API) or otherwise interacts with a virtual wallet platform, and the virtual wallet platform, in turn, provides a merchant specific token to the merchant. The token is then displayed or otherwise provided to the consumer. And, the consumer enters and/or provides the token to his/her virtual wallet application (e.g., by scanning or otherwise capturing the token, etc.). "; [0016]-[0017].
iii. Pub. No.: US 2020/0265384 see at least Figs. 4-5 and their associated disclosure; and
iv. Pub. No.: US 2013/0097093 [0078] "At step 156, the new user should provide basic information for one of two kinds of forms: either a Registration for an Individual Account or a Registration for an Organization Account. A Registration form for an Individual Account asks for the following: First Name; Last Name; Suffix; Birth Date; Personal Email Address (non-work related email address) a question mark &lt;?&gt; provides an explanation and the relevance of this distinction; Company domain name--a question mark &lt;?&gt; provides an explanation and the relevance of this information; and Password choice. A Registration form for an Organization Account asks for two sets of information: Company/Organization Information and Organizer Information." – the Examiner could have relied on this reference in place of Field.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIPEN M PATEL/Examiner, Art Unit 3688